Title: To Thomas Jefferson from Jacob Vernes, 10 April 1788
From: Vernes, Jacob
To: Jefferson, Thomas


          
            
              Monsieur
            
            hôtel de Dannemark rue Neuve St. Augustin Paris le 10 avril 1788.
          
          J’ai obtenu de M. le Controleur General une conférence composée des mêmes personnes qui se trouvoient à celle d’Octobre  dernier, dans laquelle on éxaminera et l’on décidera si la ferme a rempli fidèlement l’engagement de la décision de Bernis, d’après le mémoire imprimé pour le port de L’orient que j’ai eu l’honneur de vous remettre. Le Ministre avoit bien voulu m’accorder cette conférence pour le 16 de ce mois, mais M. le Marquis de La Fayette et Mr. Short m’ayant dit que vous devez être à Paris seulement le 20 de ce mois, comme il est très important, sous divers rapports, que Vôtre Excellence puisse se trouver à cette conférence, je suis convenu avec M. Short que je prendrois la liberté de vous écrire pour vous demander le jour précis auquel vous arriverez à Paris. J’ai prié M. de Lambert de vouloir bien prendre un jour qui soit plus éloigné que le 20, parce que c’est du 15 au 18 que Mr. de La Fayette croit que vous devez arriver.
          Je vous aurai, Monsieur, beaucoup d’obligation, si vous voulez avoir la bonté de m’écrire un mot sur ce jour de votre arrivée. J’aurai l’honneur de voir sur le champ vôtre Excellence et de vous communiquer ce qui s’est passé pendant votre absence.
          Je suis avec respect Monsieur Votre très humble & très obeïssant serviteur,
          
            
              Vernes
            
          
        